Citation Nr: 9916431	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-33 010A	)	DATE
	)
	)


THE ISSUE

Whether a November 1976 decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
and a back disorder should be revised or reversed on the 
grounds of clear and unmistakable error.  

Whether a March 1978 decision of the Board of Veterans' 
Appeals denying service connection for anxiety neurosis 
should be revised or reversed on the grounds of clear and 
unmistakable error.  



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The claimant in this case served on active duty from May 12, 
1970, to June 8, 1970.  

On April 19, 1996, communication was received from the 
claimant which was construed as a motion for revision of 
Board of Veterans' Appeals (Board) decisions in November 1976 
and March 1978 based on clear and unmistakable error (CUE).  


FINDINGS OF FACT

1.  The claimant has not clearly and specifically alleged any 
errors of fact or law in the November 1976 Board decision, 
nor has he pointed to any legal or factual basis for such 
allegation or stated why the result of that decision would be 
manifestly different, but for the error.  He has not stated a 
viable claim of CUE in that Board decision.  

2.  The claimant has not clearly and specifically alleged any 
errors of fact or law in the March 1978 Board decision, nor 
has he pointed to any legal or factual basis for such 
allegation or stated why the result of that decision would be 
manifestly different, but for the error.  He has not stated a 
viable claim of CUE in that Board decision.  


CONCLUSIONS OF LAW

1.  The November 1976 decision of the Board denying service 
connection for a psychiatric disorder and a back disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 1998); 38 C.F.R. §§ 20.1403, 20.1404 (1998).  

2.  The March 1978 decision of the Board denying service 
connection for anxiety neurosis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1403, 20.1404.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence that was of record at the time of the two Board 
decisions at issue in this case included the appellant's 
service medical records, the summaries of VA hospitalizations 
in December 1975 and September 1976, and VA outpatient 
records dated from December 1975 to April 1976.  

The service medical records show that the report of an 
enlistment examination, conducted in January 1970, indicates 
that the psychiatric examination was normal and that the 
claimant was found to be "acceptable" for military service.  
On the history portion of that report the claimant marked 
that he had a history of nervous trouble.  The examiner 
elaborated that he had mild anxiety.  The claimant entered 
onto active duty on May 12, 1970.  The service medical 
records indicate that on May 15, 1970, he was noted to have a 
severe nervous condition and had been under the care of a 
psychiatrist for a period of three months; he was then 
taking, and had been taking, phenobarbital.  A clinic note 
dated three days later, at which time the claimant complained 
of "nerves and back pain," indicated that there was a 
letter from his private physician in his medical records 
stating that he should take phenobarbital three times a day 
for his nerves.  On examination, there was full range of 
motion of his back; heat, Robaxin, and aspirin were 
prescribed.  

Associated with the service medical records are letters from 
two private physicians.  One letter, dated April 29, 1970, 
from L. H. Taylor, Jr., M.D., states that he had been 
treating the claimant for several years for a nervous 
complaint, indicating that he had been taking one or two 
phenobarbital per day, "which seems to take care of this 
situation.  We feel that it should probably be continued."  
A letter from another private physician, J. P. Taylor, M.D., 
dated May 8, 1970, states that he had seen the claimant two 
or three times for anxiety in connection with his family 
situation.  That letter indicates that the claimant was 
taking one Valium at bedtime.  The physician noted that he 
had seen no evidence of any severe mental disorder in the 
claimant and felt that he was "fit for service."  

On May 19, 1970, the claimant was evaluated in the mental 
hygiene clinic.  It was noted that he had been extremely 
nervous in the early stages of basic training and, despite 
individual counseling, had had continued poor performance.  
The examiner indicated that the claimant's family history was 
unstable.  The claimant reported that his chronic anxiety had 
been so crippling that he had been unable to stay in school 
or function effectively at work.  The examiner reported that, 
on examination, the claimant was moderately agitated and did 
not demonstrate sufficient emotional strength to continue in 
basic training.  The diagnosis listed was moderately severe, 
chronic psychoneurotic anxiety reaction, manifested by 
extreme nervousness, poor performance in training, and 
moderate agitation.  The examiner noted that the disorder 
existed prior to service.  He recommended a medical discharge 
so that the claimant could continue psychiatric treatment in 
civilian life.  

A separation examination was conducted on May 21, 1970, at 
which time the examiner adopted the findings of the prior 
examiner and commented that the claimant's anxiety reaction 
existed prior to service and was not aggravated by service 
beyond the normal progression of the disease.  A Medical 
Board, convened June 4, 1970, adopted the findings of the 
previous examiners, finding that the claimant's moderately 
severe chronic anxiety reaction existed prior to service and 
was not permanently aggravated by service.  It was further 
commented that the chronic psychiatric condition may be 
progressive and made the claimant a poor risk for continued 
military service.  The claimant's separation from service was 
effective June 8, 1970.  

The claimant was hospitalized at a VA facility in December 
1975 for treatment of a pilonidal cyst.  The summary of that 
hospitalization does not mention any back or psychiatric 
complaints or any pertinent abnormal clinical findings or 
diagnoses.  

VA outpatient records, dated from December 1975 to April 
1976, generally reflect evaluation for unrelated ailments.  
However, a record dated in March 1976 notes the claimant's 
complaint of severe back pain.  On examination, the claimant 
appeared to be in no distress.  No pertinent abnormal 
clinical findings were reported.  

The claimant was again hospitalized at VA facility in 
September 1976 for surgery for a recurrent pilonidal cyst.  
The summary of that hospitalization notes that he had a very 
anxious personality and was taking Valium two or three times 
per day.  The examiner indicated that he was anxious to the 
"point of being uncooperative."  

By a decision in November 1976, the Board denied service 
connection for a psychiatric disorder and a back disorder.  
The Board found that the claimant had a psychiatric history 
of anxiety prior to his entry into service for which he was 
receiving continuous treatment and that several days after 
entry into service he was seen for his pre-existing 
psychiatric disability and recommended for a medical 
discharge.  The Board further found that the psychiatric 
symptoms in service represented continuing symptoms 
characteristic of the pre-service nervous disorder and did 
not establish an increase in severity in the basic, chronic, 
pre-existing psychiatric disability during service.  
Concerning the back disorder, the Board found that the 
claimant was seen on one occasion during service for 
complaint of back pain, but that physical examination at that 
time and the remaining service medical records did not show 
any findings of a back disorder.  The Board found that the 
claimant's present complaints of severe back pain were not 
related to the acute episode of back pain in service and were 
not otherwise of service onset.  The Board concluded that the 
claimant's pre-existing psychiatric disorder was not incurred 
in or aggravated by service and that a back disorder was not 
incurred in or aggravated by service.  

In November 1977, the Board granted the claimant's motion to 
reconsider the November 1976 decision in which he alleged 
error in that decision.  

A personal hearing was held in January 1978 before an 
expanded panel of the Board at which the claimant presented 
argument in support of his claim.  At the hearing it was 
noted that the issue presented for reconsideration was 
limited to service connection for anxiety reaction.  The 
claimant furnished a history of his psychiatric disorder 
before, during, and after service and described the 
circumstances surrounding his induction into, training in, 
and separation from military service and, in particular, the 
treatment that was provided for his nervous disorder during 
service.  It was argued, essentially, that his pre-existing 
nervous disorder underwent a permanent increase in severity 
during service beyond that to be expected due to the natural 
progress of the disorder and that the Board erred in finding 
otherwise.  

In March 1978, the Board issued a Reconsideration decision 
that found that the findings of fact in the Board's November 
1976 decision were entirely consistent with and supported by 
the evidence of record.  The Board concluded that the 
unanimous decision in November 1976, denying service 
connection for a chronic nervous disorder, represented a 
correct application of the governing law to the facts found 
and did not involve obvious error.  The claimant's appeal was 
denied.  

In April 1996, the RO received copies of several typewritten 
letters that the claimant had allegedly sent to various 
individuals.  The unsigned documents included a letter 
addressed to the RO that stated, in part, referring to the 
Board's December 1993 Remand concerning his appeal concerning 
another issue, 

I would like to know just if and when the 
V.A. plans on addressing the issue of 
clear and unmistakable error in the 
November 1976 and March 1978 Board 
decisions under the provisions of 38 
C.F.R. § 3.105 (a) (1993)?  

It will soon be almost 2 years that have 
passed and still to this day I have not 
heard one thing from the V.A. about this 
issue!  Why?  

When is the V.A. going to do something 
about this?  Please note the wording of 
"temporarily" in this decision. It does 
not state permanent but rather 
temporarily!  How long is this order 
going to last?  

There is no doubt about it that if this 
evidence were to be presented in a 
federal court of law before a judge or 
jury it would show just how veterans like 
myself have long been denied justice.  I 
also feel that this would show just how 
my case and claims have been denied the 
full due process of law!  

With this much reasonable doubt listed 
above there is no way that the V.A. can 
further deny me what I am rightfully 
entitled to which is my service connected 
disability and 25 years back pay!  

In February 1999, the Board furnished the claimant and his 
representative with a copy of the newly promulgated 
regulations governing motions for revision of Board decisions 
on the basis of CUE and provided them with 60 days in which 
to submit a response.  No subsequent communication concerning 
the issues involved in this case has been received from 
either the claimant or his representative.  

Analysis

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111.  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).  

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  The following are examples of situations that 
are not CUE:  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; a 
disagreement as to how the facts were weighed or evaluated; 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.  

The Board notes that the November 1976 Board decision 
considered, and denied, the appellant's service connection 
claims on the merits.  The March 1978 decision considered 
only whether there was obvious error in the November 1976 
decision in denying service connection for anxiety disorder.  

However, as indicated above, a motion for revision of a 
decision based on CUE must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  

In this case, the claimant's statements in the document that 
has been construed as his motion are not specific at all.  He 
simply referred to purported delayed justice and reasonable 
doubt favoring his claim.  He has pointed to no specific 
errors of fact or law in either of the Board decisions at 
issue.  Such general, non-specific allegations of error are 
insufficient to state a viable claim of CUE.  On that basis 
alone, the claimant's motion must be denied.  38 C.F.R. 
§ 20.1404(b).  

At most, however, the claimant's statements might be 
considered to indicate that the evidence as a whole contained 
sufficient reasonable doubt that his claim should have been 
granted.  Such an allegation is in itself very general and 
non-specific, but amounts to no more than a disagreement as 
to how the Board weighed the evidence that was of record at 
the time of the November 1976 and March 1978 decisions.  Such 
an allegation likewise does not present a viable claim of 
CUE.  38 C.F.R. § 20.1403(d).  


ORDER

In the absence of viable allegations of clear and 
unmistakable error in either the November 1976 Board decision 
or the March 1978 Board decision, the claimant's motion is 
denied.  



		
	C. W. Symanski
Member, Board of Veterans' Appeals


 


